DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (lDS) submitted on January 12, 2022, the IDS submitted on February 17, 2022, the IDS submitted on May 13, 2022 and the IDS submitted on August 12, 2022 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Objections
Claims 11 and 20 are objected to because of the following informalities:  the claims recite “wherein the path includes a representation the first group and the second group.”  Please amend the claim to include the proper preposition and/or sentence structure, e.g., “wherein the path includes a representation of the first group and the second group.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2004/0218910 to Chang et al. (hereinafter “Chang”).
Regarding claim 1, Chang teaches a method of media processing, the method comprising receiving, from one or more sensors, a plurality of media assets captured by the one or more sensors during a time period (e.g., digital images from digital camera acquired during a trip along a path, [0028-30], [0047-50]), receiving a plurality of timestamps, each timestamp associated with capture of one of the plurality of media assets by the one or more sensors, wherein each of the plurality of timestamps falls within the time period (e.g., timestamps [0029-30], [0052]), receiving a plurality of locations, each location associated with capture of one of the plurality of media assets by the one or more sensors (e.g., GPS locations [0029]), receiving a plurality of elevations, each elevation associated with capture of one of the plurality of media assets by the one or more sensors (e.g., elevations [0042], [0053]), generating a path of captures of the plurality of media assets, the path connecting the plurality of locations based on the plurality of timestamps (e.g., content-path correlation [0052-59]), wherein the path includes a graphical representation of a respective elevation for each location of the plurality of locations (e.g., fig. 6), and rendering an interface for display using a display, the interface graphically aligning the plurality of media assets and the plurality of elevations along the traversed path (e.g., fig. 6, content displayed as “billboard” associated with location along 3D path).  
Regarding claim 2, Chang teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein each of the plurality of elevations is graphically represented in the path by a respective color (e.g., fig. 6, different color not required for each elevation, just that they be represented by a respective color, such as the color of the black bottom of the pin marking elevation of the “billboard”) from a plurality of colors along a color spectrum (all color is from “a plurality of colors along a color spectrum”).  Applicant is advised to fully review support for this limitation within the original disclosure as filed when preparing a response.
Regarding claim 3, Chang teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein each of the plurality of elevations is graphically represented in the path by a respective shape (e.g., fig. 6; shape of billboard bottom marks elevation) from a plurality of shapes (all shapes are from “a plurality of shapes”).  Applicant is advised to fully review support for this limitation within the original disclosure as filed when preparing a response.
Regarding claim 4, Chang teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein each of the plurality of elevations is graphically represented in the path by a respective position along an elevation axis (e.g., fig. 6).  Applicant is advised to fully review support for this limitation within the original disclosure as filed when preparing a response.
Regarding claim 6, Chang teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the method further comprising displaying the interface on a display (e.g., [0028], [0080]).  
Regarding claim 7, Chang teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the one or more sensors include an altimeter, wherein the plurality of elevations are received from the altimeter ([0035] incorporating by reference US Ser. No. 10/427,614, published as US 2004/0218895 to Samadani et al., [0039]).  
Regarding claim 8, Chang teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the one or more sensors include an image sensor, wherein the plurality of media assets include one or more images captured by the image sensor (e.g., [0028-30]).  
Regarding claim 9, Chang teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the method further comprising receiving a plurality of directions, each direction identifying where the one or more sensors was facing during capture of one of the plurality of media assets (e.g., [0045], direction facing), wherein the path includes a graphical representation of a respective direction of the plurality of directions for each location of the plurality of locations (e.g., [0111], played back from same perspective as acquired).  
Regarding claim 10, Chang teaches all of the limitations of claim 10 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the method further comprising verifying that the plurality of media assets are unaltered since capture based on one or more certification datasets ([0037] incorporating by reference US Ser. No. 10/427,649, published as US 2004/0217884 to Samadani et al., [0063], [0064] and [0101-102], with “true” flag serving as the certifying dataset).  
	Regarding claim 11, Chang teaches all of the limitations of claim 11 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the method further comprising identifying that a first subset of the path is in a first group (e.g., fig. 6, a first billboard image content; note the identifying can be done by a person as the means is not recited, and the identifying can be achieved by viewing the content) and that a second subset of the path is in a second group (e.g., fig. 6, a second billboard image content can constitute the second subset; note the identifying can be done by a person as the means is not recited, and the identifying can be achieved by viewing the content), wherein the path includes a representation the first group and the second group (e.g., fig. 6, a first billboard content and a second billboard content).  
Regarding claim 12, Chang teaches all of the limitations of claim 12 (see the 35 U.S.C. 102 rejection of claim 11, supra) including teaching wherein the first group indicates an indoor area and the second group indicates an outdoor area (e.g., [0066], exterior and interior regions; the first billboard content can be an indoor image and the second billboard content can be an outdoor image).  
Regarding claim 13, Chang teaches a system for media processing, the system comprising one or more sensors that capture a plurality of media assets during a time period (e.g., [0042-45]; also see [0035] incorporating by reference US Ser. No. 10/427,614, published as US 2004/0218895 to Samadani et al., e.g., fig. 2, [0025-29]), a memory storing instructions (e.g., [0080], [0138-139]) and a processor that executes the instructions (e.g., [0080], [0138-139]), wherein execution of the instructions by the processor causes the processor to: receive, from one or more sensors, a plurality of media assets captured by the one or more sensors during a time period (e.g., digital images from digital camera acquired during a trip along a path, [0028-30], [0047-50]), receive a plurality of timestamps, each timestamp associated with capture of one of the plurality of media assets by the one or more sensors, wherein each of the plurality of timestamps falls within the time period (e.g., timestamps [0029-30], [0052]), receive a plurality of locations, each location associated with capture of one of the plurality of media assets by the one or more sensors (e.g., GPS locations [0029]), receive a plurality of elevations, each elevation associated with capture of one of the plurality of media assets by the one or more sensors (e.g., elevations [0042], [0053]), generate a path of captures of the plurality of media assets, the path connecting the plurality of locations based on the plurality of timestamps (e.g., content-path correlation [0052-59]), wherein the path includes a graphical representation of a respective elevation for each location of the plurality of locations (e.g., fig. 6), and render an interface for display using a display, the interface graphically aligning the plurality of media assets and the plurality of elevations along the traversed path (e.g., fig. 6, content displayed as “billboard” associated with location along 3D path).  
Regarding claim 14, Chang teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching wherein each of the plurality of elevations is graphically represented in the path by at least one a respective color (e.g., fig. 6, different color not required for each elevation, just that they be represented by a respective color, such as the color of the black bottom of the pin marking elevation of the “billboard”) from a plurality of colors along a color spectrum (all color is from “a plurality of colors along a color spectrum”), a respective shape (e.g., fig. 6; shape of billboard bottom marks elevation) from a plurality of shapes (all shapes are from “a plurality of shapes”), a respective position along an elevation axis (e.g., fig. 6), or a respective number.  
Regarding claim 15, Chang teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching the system further comprising a display that displays an interface (e.g., [0028], [0080]).  
Regarding claim 16, Chang teaches all of the limitations of claim 16 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching wherein the one or more sensors include an altimeter, wherein the plurality of elevations are received from the altimeter ([0035] incorporating by reference US Ser. No. 10/427,614, published as US 2004/0218895 to Samadani et al., [0039]).  
	Regarding claim 17, Chang teaches all of the limitations of claim 17 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching wherein the one or more sensors include an image sensor, wherein the plurality of media assets include one or more images captured by the image sensor (e.g., [0028-30]).  
	Regarding claim 18, Chang teaches all of the limitations of claim 18 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching the system further comprising: receiving a plurality of directions, each direction identifying where the one or more sensors was facing during capture of one of the plurality of media assets (e.g., [0045], direction facing), wherein the path includes a graphical representation of a respective direction of the plurality of directions for each location of the plurality of locations (e.g., [0111], played back from same perspective as acquired).  
Regarding claim 19, Chang teaches all of the limitations of claim 19 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching the system further comprising verifying that the plurality of media assets are unaltered since capture based on one or more certification datasets ([0037] incorporating by reference US Ser. No. 10/427,649, published as US 2004/0217884 to Samadani et al., [0063], [0064] and [0101-102], with “true” flag serving as the certifying dataset).
Regarding claim 20, Chang teaches all of the limitations of claim 20 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching the system further comprising identifying that a first subset of the path is in a first group (e.g., fig. 6, a first billboard image content; note the identifying can be done by a person as the means is not recited, and the identifying can be achieved by viewing the content) and that a second subset of the path is in a second group (e.g., fig. 6, a second billboard image content can constitute the second subset; note the identifying can be done by a person as the means is not recited, and the identifying can be achieved by viewing the content), wherein the path includes a representation the first group and the second group (e.g., fig. 6, a first billboard content and a second billboard content).  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,282,562 to Speasl et al. teaches a similar data collection system.
U.S. Patent No. 10,444,941 to Cervelli et al. teaches a similar mapping system.
U.S. Patent Publication No. 2008/0204317 to Scheve et al. teaches a similar mapping system.
	The following applications have been incorporated by reference into the Chang reference (by U.S. Patent Publication No.  2004/0218910 to Chang et al.) employed in the 35 U.S.C. 102 rejection above:
	US Ser. No. 10/427,614, published as US 2004/0218895 to Samadani et al.
US Ser. No. 10/427,582, published as US 2004/0218894 to Harville et al.
US Ser. No. 10/427,649, published as US 2004/0217884 to Samadani et al.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697